Citation Nr: 1206963	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of lacerations of the face.

2.  Entitlement to service connection for residuals of lacerations of the face.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1945 to November 1946 and from October 1950 to April 1954.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of lacerations of the face is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of lacerations of the face was denied by a June 1986 Board decision.  

2.  In an unappealed September 1989 rating letter, the RO did not find new and material evidence to reopen the Veteran's claim.

3.  Evidence associated with the claims file since the unappealed September 1989 rating letter, raises a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of lacerations of the face.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for residuals of lacerations of the face is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7266 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103, 20.1104 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the petition to reopen the Veteran's claim for entitlement to service connection, because the claim is being reopened and service connection granted, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

In a June 1986 decision, the Board denied service connection for residuals of lacerations of the face because, despite the presence of a scar of the nose on service discharge, it wasn't shown that the scar was incurred during service.  The June 1986 decision is thus final based on the evidence then of record.  See 38 C.F.R. § 20.1100 (2011).  In February 1989, the Veteran filed a petition to reopen his claim of entitlement to service connection.  In a September 1989 rating letter, the RO did not find new and material evidence to reopen the claim.  The Veteran did not appeal that decision.  The September 1989 decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In June 2005, the Veteran requested to reopen his claim of entitlement to service connection for residuals of lacerations of the face.  In a May 2007 rating decision, the RO reopened the claim, but denied service connection because the condition was not incurred in or caused by service.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

In this case, the RO determined that new and material evidence was presented to reopen the Veteran's claim for entitlement to service connection for residuals of lacerations of the face.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the September 1989 decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence of record at the time of the September 1989 decision includes the following:  1) service treatment records; 2) a 1983 VA examination; and 3) lay statements of the Veteran.  A November 1946 service discharge examination noted normal ear, nose, and throat, and normal skin.  A June 1952 service entrance examination also noted normal nose, head, face, and skin.  An April 1954 service discharge examination noted a well-healed scar over the nose.  The 1983 VA examination noted 4 scars of the face, including scars in the right eyebrow area, the right jaw, and the right and left side of the nose.  The Veteran submitted lay statements that he was in a car accident on his way back to camp after a weekend pass in 1952.  He stated that he had multiple cuts and lacerations on his face and was treated at a hospital and released.

Evidence submitted after the September 1989 decision includes 1) buddy statements; 2) private medical records; 3) VA medical records; 4) a 2006 VA examination; 5) photographs of the Veteran's face, 6) and lay statements of the Veteran.  In 2005 statements, two fellow soldiers who served with the Veteran in 1952, asserted that they recalled the Veteran had a traffic accident on his way to camp, and had resulting facial injuries.  Private medical records from 2004 indicated the Veteran underwent surgery to remove a lesion from his nose.  The 2006 VA examination found a scar of the nose, status-post reconstruction.  Photographs appear to show scars of the jaw, eyebrow area, and nose.

The Board finds that new and material evidence has been presented.  The evidence, including the buddy statements, is new because it was not previously submitted to VA.  The evidence is also material.  The evidence, including the buddy statements, relates to unestablished facts necessary to establish the claim - the presence of an in-service event.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for residuals of lacerations of the face is reopened.  



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an adequate examination.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, a September 2006 VA examination was provided.  The examiner diagnosed status reconstructive surgery of nose with disfiguring scar with pain and numbness of forehead.  But the examiner did not provide an opinion regarding whether that scar was related to the in-service lacerations of the face.  The examiner also did not indicate if there were any other residuals of the lacerations of the face, to include other scars, such as those noted in the 1983 VA examination or seen in the Veteran's photographs, or other neurological residuals.  This must be accomplished on remand.

While on remand, the AMC must obtain any recent VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2011) (noting that VA's duty to assist claimants includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, VA medical records).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the presence of any residuals of the in-service lacerations of the face.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, to include the Veteran's lay statements, whether it is as likely as not (50 percent or greater probability) that the status-post reconstruction scar of the nose was caused or aggravated by the Veteran's military service, to include the well-healed scar noted on service discharge on April 1954 or the residuals of lacerations of the face as described by the Veteran.  The examiner must also provide an opinion regarding whether there are any other residuals of the in-service lacerations of the face, to include scars or other neurological symptoms.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


